DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           ADAM GORRILL,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D15-1487

                              [June 17, 2015]

   Appeal of a non-final order from the Circuit Court for the Nineteenth
Judicial Circuit, Martin County; Lawrence M. Mirman, Judge; L.T. Case
No. 14-1472-CA.

   Adam Gorrill, Indiantown, pro se.

   No appearance required for appellee.

PER CURIAM.

  We redesignate this appeal as non-final pursuant to Florida Rule of
Appellate Procedure 9.130(a)(3)(A) and summarily affirm.

MAY, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.